The Disciplinary Review Board having filed with the Court its supplemental decision in DRB 18-317 (formerly DRB 17-282), following a remand pursuant to the Order of the Court filed September 7, 2018, concluding that Hercules Pappas of Haddon field, **122who was admitted to the bar of this State in 1997, should be reprimanded for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Court having determined from its review of the matter that an admonition is the appropriate a quantum of discipline for respondent's unethical conduct;
*1273And good cause appearing;
It is ORDERED that Hercules Pappas is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.